TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 10, 2014



                                      NO. 03-13-00545-CV


                                   Sajjad Hussain, Appellant

                                                 v.

     Tariq “Sam” Majeed and Muhammad Naeem d/b/a Corner Quick Stop, Appellees




         APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 22, 2013. Having reviewed

the record, the Court holds that Sajjad Hussain has not prosecuted his appeal and did not comply

with a notice from the clerk of this Court. The appeal is thus subject to dismissal. Therefore, the

Court dismisses the appeal for want of prosecution. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.